Ellison, J.
This is an action in equity to annul the classification of a judgment in the probate court of Osage county, which court had placed the judgment in the fifth class of demands. The action is based on the averment that the judgment of classification was entered through mistake and inadvertence, there being no allegation or proof of fraud.
The plaintiffs claim that the judgment was placed in the fifth class of demands, when it should have been in the sixth class; it being exhibited, as plaintiffs claim, more than one year after granting and publishing letters, of administration. Defendant contends, incidentally, that the demand had been exhibited for allowance within one year, as it had been ordered paid by the probate court within that time ■ and prior to its reduction to a judgment in the vendor’s lien proceedings, and that the probate court was justified in its action in placing the judgment in the fifth instead of the sixth class. For the purposes of this case we shall assume the action of the probate court in that regard was erroneous. But, though erroneous, does it follow that its judgment regularly entered, can be annulled and set aside in a proceeding of this sort \ Is not a party in such case compelled to take Ms appeal or writ of error \
*359The probate courts of this state in the allowance and classification of demands against estates are upon the same footing with courts of general jurisdiction and their judgments possess the same efficacy and solemnity, and the same presumptions of validity attach to them as to circuit courts. Johnson v. Beasley, 65 Mo. 250; Smith v. Simms, 77 Mo. 269, 272; Henry v. McKerlie, 78 Mo. 416.
The judgments of probate courts may be set aside for fraud in a proceeding for that purpose, but so may the judgment of any other court. For the purpose of this case we may go further and concede fully the assertion by plaintiffs that the judgment of a probate court should be set aside when entered through inadvertence and mistake. Wherever it may be found that inadvertence or mistake is held to be a ground for setting aside a judgment, it will be noticed that it is not a mistake of the law, or an inadvertent conclusion by the court as to what the law is, but a mistake or inadvertence in doing something not intended to be done. Here there is no pretense but that the probate court entered the judgment and took the action intended, and that it did so after a contest between the parties, regularly before it, and in a matter over which it had jurisdiction. In such case, however erroneous may have been the court's conclusion as to the rights of the parties, however unjust may have been its decision, the parties are bound, unless there be an appeal or other process instituted to bring the matter before an appellate tribunal.
The case of Byerly v. Donlin (72 Mo. 270), in no manner sustains this action. In that case the court says, “it is conceded that to justify such reopening of a matter judicially established, there must be not only an unjust but a fraudulent claim allowed.” The court also says, it was impossible to arrive at any other conclusion than that the item was a false one and that Brown (the administrator), must have known it was false. ■
Our conclusions as herein stated are abundantly sustained by text writers and reported cases. The prin*360ciples we assert are fundamental and we do not deem it necessary to go into a detailed statement or investigation of the law on the subject further than is necessary for the disposition of this case.
The judgment is affirmed.
All concur.